


Exhibit 10.4


BOB EVANS FARMS, INC.
AMENDED AND RESTATED 2010 EQUITY AND CASH INCENTIVE PLAN
FORM OF BOARD OF DIRECTORS
RESTRICTED STOCK AWARD
Grant Date: ______________, 20__


Bob Evans Farms, Inc. (the “Company”) hereby grants the Director (“Participant”)
under the formula provision adopted by the Board of Directors, an Other
Stock-Based Award consisting of the following: (a) restricted stock (“RSAs”) and
(b) related dividends (“Dividends”), subject to the terms and conditions
described in the Bob Evans Farms, Inc. Amended and Restated 2010 Equity and Cash
Incentive Plan (the “Plan”) and this Award (“Award”). Except as otherwise
defined herein, capitalized terms used in this Award have the respective
meanings set forth in the Plan.
1.
Restricted Stock.

(a)
Grant. The Company hereby grants you the number of shares of Restricted Stock
specified on Appendix A, subject to the terms and conditions of the Plan and
this Agreement.

(b)
Restricted Stock Account. The Company will issue and maintain in escrow and
establish an account (the “Account”) on its books in your name to reflect the
number of shares of Restricted Stock awarded to you. The Account will be
administered as follows:

(1) The Account is for recordkeeping purposes only, and no assets other than the
shares shall be set aside from the Company’s general assets with respect to such
Account.
(2) If dividends are paid in the form of shares of Common Stock rather than
cash, then your Account will be credited with one additional shares of
Restricted Stock for each share of Common Stock that would have been received as
a dividend had your outstanding shares of Restricted Stock.
(c)
Restricted Period. The period prior to the vesting date with respect each share
of Restricted Stock is referred to as the “Restricted Period.” Subject to the
provisions of the Plan and this Agreement, unless vested or forfeited earlier as
described in this Agreement, as applicable, your shares of Restricted Stock will
become vested and be settled as of the first anniversary date of the Grant Date.

(d)
Disability or Death. If during the Restricted Period you have a Termination of
Service by reason of Disability or death, then the shares of Restricted Stock
will become fully vested as of the date of your Termination of Service and the
Vesting Date shall become the date of your Termination of Service. Any shares of
Restricted Stock becoming vested by reason of your Termination of Service by
reason of Disability or death shall be settled as provided in Section 1(h).

(e)
Retirement. If you have a Termination of Service by reason of Retirement (as
defined in the Plan), then any unvested RSAs will continue to vest based on the
original vesting schedule, unless accelerated by the Company. Any RSAs becoming
vested by reason of your Retirement shall be settled as provided in Section
1(h).

(f)
Involuntary Termination of Service. If during the Restricted Period you have a
Termination of Service by reason of an involuntary (as determined by the
Committee) Termination of Service not for Cause, then you shall thereupon
forfeit any RSAs that are still in a Restricted Period on your termination date.

(g) Other Termination of Service. If during the Restricted Period you have a
Termination of Service by reason of voluntary quitting, resigning or retiring
(i.e., leaving to retire but not as Retirement as defined in the Plan), or




--------------------------------------------------------------------------------




if you have a Termination of Service for any reason, as determined by the
Committee, then you shall thereupon forfeit any RSAs that are still in a
Restricted Period on your termination date.
(h)    Settlement of Vested Shares of Restricted Stock. As promptly as
practicable after the applicable Vesting Date, whether occurring upon your
Separation from Service or otherwise, but in no event later than 75 days after
the Vesting Date, the Company shall transfer to you one share of Common Stock
for each share of Restricted Stock becoming vested at such time, net of any
applicable tax withholding requirements. Fractional shares shall be settled in
cash at the same time as your shares of Common Stock are delivered.
(i)
Settlement Following Change in Control. Notwithstanding any provision of this
Agreement to the contrary, if there is a Change in Control during the
Performance Period, then Article XII of the Plan will apply to any unvested
portion of the Award.

2.
Dividends.

(a)
Each RSA entitles the Participant to currently receive dividends declared on the
RSA.

(b)
If dividends are paid in the form of shares of Common Stock rather than cash,
then your Account will be credited with one additional RSA, as applicable, for
each share of Common Stock that would have been received as a dividend had your
outstanding RSAs been shares of Common Stock.

(c)
In the event that a RSA is forfeited pursuant to this Award, any unpaid or
future dividends shall also be forfeited and the Participant shall have no right
to payment of any dividend amount or shares.

3.
Transfer Restrictions. Until a RSA becomes vested the RSA may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, except by
will or the laws of descent and distribution. However, as described in Section
4(a), the Participant may designate a beneficiary to receive any Shares to be
settled after the Participant dies.

4.
Other Terms and Conditions:

(a)
Beneficiary Designation. The Participant may name a beneficiary or beneficiaries
to receive any cash or Shares to be paid or settled after the Participant’s
death by completing a Beneficiary Designation Form in the form and manner
required by the Committee and communicated in writing to the Participant. The
Beneficiary Designation Form does not need to be completed now and is not
required to be completed as a condition of receiving this Award. However, if the
Participant dies without completing a Beneficiary Designation Form or if the
designation is ineffective for any reason, the Participant’s beneficiary will be
the Participant’s surviving spouse or, if the Participant does not have a
surviving spouse, the Participant’s estate.

(b)
Governing Law. This Award will be construed in accordance with and governed by
the laws (other than laws governing conflicts of laws) of the State of Ohio
except to the extent that the Delaware General Corporation Law is mandatorily
applicable.

(c)
Other Agreements. This Award will be subject to the terms of any other written
agreements between the Participant and the Company to the extent that those
other agreements do not directly conflict with the terms of the Plan or this
Award.

(d)
Award Subject to the Plan. This Award is subject to the terms and conditions
described in this Award and the Plan, which is incorporated by reference into
and made a part of this Award. The Plan as it may be amended from time to time
is incorporated into this Award by this reference. In the event of a conflict
between the terms of the Plan and the terms of this Award, the terms of the Plan
will govern. The Committee has the sole responsibility of interpreting the Plan
and this Award, and its determination of the meaning of any provision in the
Plan or this Award shall be binding on the participant. Capitalized terms that
are not defined in this Award have the same meaning as in the Plan.





--------------------------------------------------------------------------------




(e)
Rights as Shareholder. You have voting and dividend rights as a shareholder of
the Company with respect to the RSAs until such time as the Common Stock issued
in settlement has been recorded in your name in book entry form or the RSAs are
forfeited.

(f)
Rejection. The Participant may reject this Award and forfeit the Award by
notifying the Company or its designee, in the manner prescribed by the Company
and communicated to the Participant, within 30 days after the Grant Date. If
this Award is rejected pursuant to this Section 4(f), the RSAs and dividends
evidenced by this Award shall be forfeited, and neither the Participant nor the
Participant’s heirs, executors, administrators and successors shall have any
rights with respect thereto.



















































--------------------------------------------------------------------------------




APPENDIX A
1.
Name of Director Participant: ___________



2.
Grant Date: ________, 20__ (the “Grant Date”)



3.
Vesting Date: _________, 20__



4.
Shares of Restricted Stock (RSAs): ____________





